Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 1 of 26 Page ID #:11



                                       SAWTELLE OFFICE BUILDING LEASE

               This Lease, dated for reference
   into
                                               purposes           only   as   of the 1st   day   of   April, 1995,
                                                                                                               is entered
          by        and between Sawtelle
                                            Courtyard Partners,            L.P.       ("Landlord"),     and THE ROYAL
  CONSULATE OF SAUDI                     ARABIA ("Tenant").
                                                                                                                               _




                                                          PREAMBLQ
         Landlord, in consideration ofthe rent to be
                                                      paid and the covenants and agreements to be
  performed by Tenant, as hereinafter set
                                          forth, does hereby lease, demise and let unto Tenant
  Tenant  hereby   leases and accepts from Landlord                                            and
                                                        the "Premises", as defined
  designated on   the floor plans attached                                           below, shown and
                                              hereto as Exhibit "A" and
  reference for the "Term", as delincd                                     incorporated herein by this
                                            be1ov, unless sooner terminated as herein
  Premises are leased by Landlord to                                                    provided. The
                                         Tenant and are accepted and are to
  Tenant upon and                                                             be used and possessed by
                     subject to the following terms,
                                                     provisions, covenants, agreements and conditions.
               1_
                                                                                  i




                         Parncrpai- LEASE PROVISIONS.

                         Each reference in this Lease to
  1   shall                                              any of the terms described in this
                 and refer to the
               mean
                                   following; however, the other Articles of this Lease contain
  numerous refinements and
                             exceptions which qualify the provisions ofthis
  are as delined is this
                                Lease:                                      Article; all other terms

              1.1     Landlord's Address:
                                                                     Sawtelle Couityard
                                                                                        Partners, L.P. c/o
                                                                     Newco Management
                                                                                          Company The
                                                                     Trillium Buildings
                                                                     6320      Canoga Avenue,          Suite 1430
                                                                     Woodland Hills, CA 91367-2591

              1_2    Tenant's   Address:                             2045 Sawtelle Boulevard
                                                                     Los      Angeles, CA 90025
              1.3    Premises Address:
                                                                     Sawtelle         Courtyard Building
                                                                     2045 Sawtelle Boulevard
                                                                     Los Angeles, CA 90025

          1_4        &emises    and   Common Areas. The           term   "Premises" means land and
 located at the address in Section 1_3                                                                        improvements
                                       above,             including      without limitation, a below
 the office
                    building
                      interior and                                                                           ground garage
                                            exterior,     and all exterior sidewalks and
                                                                                         other common
 ("common areas").                                                                                                     areas



          1_5        Area of Premises.
                                           28,865   net   rentable square       feet, 27,474     usable square feet.




                                                              1




                                                Exhibit 1                                                 Page 11
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 2 of 26 Page ID #:12


                 1.6    First Year's     Rent.     On   or   before the Commencement Date
   Tenant shall pay the Annual Rental for the
                                                                                                          (defined in Section 3.1),
                                              Erst Lease Year.

             1_7        Annual Rental.          $654,885 during         the initial      Term, and   as   specified in Section    3.6
  during     the Extension Term.


         1.8 Term or term. The five
                                    (5) year period ending on the fifth (Sth) anniversary of the
  actual Commencement Date defined in
                                        Section 3.1, plus the Extension
  extended pursuant to Section 3.6.                                       Term, if the Term is

             1.9        Estimated Commencement Date.
                                                                           April    1,    1995.


             1_0 Termination Date.                The last            of the Term.
                                                              day
             1.11 Extension Term.                 The five      (5)   year   period commencing        on    the end of the initial
  Term.


             1.12 Tenant's
                                    Percentage.         100%.

             1.13 Lease Year. The 12 month
                                                             period starting       on    the Commencement
                                                                                                                Date, and   each 12
  month     period thereafter through              the Term.

            1.14 Tenant's Brokers. None.


            1.15        Parking.    Tenant shall be entitled to all
                                                                                   parking   spaces in the garage within the
  Premises,       to    be located behind         an   automatic gate.

            1.16 Use.           General office.


            1.17. Initial
                   Improvements. The tenant improvements to be installed in the Premises
 Landlord pursuant Exhibit C attached hereto and                                         by
                                                 incorporated herein by this reference. As
 detailed in and subject to Exhibit
                                    C, Landlord will provide a construction allowance of
 $1,000,000            to be   applied   to   all hard and soft construction
                                                                             costs, but           excluding interior design    and
 decorating.

            2.     COMMON AREAS AND PARKING

          2.1   Compliance with Law. Tenant shall, at Tenant's expense,
 with all                                                                      comply promptly
          applicable statues, ordinances, rules, regulations, orders, covenants and
                                                                                     restrictions of
 record, and requirements in effect during the term or             of the
                                                          any part        term  hereof, regulating
 the use by Tenant of the Premises. Tenant
                                                hereby accepts the Premises subject to applicable
 zoning, municipal, county and state laws, ordinances and regulations
 the use of the Premises, and
                                                                          governing and regulating
                                any covenants or restrictions of record now in effect or           in                   arising


                                                                       2




                                                         Exhibit 1                                            Page 12
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 3 of 26 Page ID #:13
                                                                                                   .




the future. Landlord shall make any and all alterations to the Premises
                                                                         mandated                                      by changes
inapplicable law, except as provided to the contrary in Section l6 or to the extent
Tenant's activities on the Premises.
                                                                                                                       required by

                2.2 Common Areas.                  Landlord shall retain the
                                                                         right but not the obligation to mak C
                                                                                            >
                                                                                                                        ,

changes          in the       common
                                               landscaping,
                                            areas,           and any mechanical systems, wherever located in
the   Premises,              and to alter, close or relocate
                                                             any facility in the common areas.

                2.3       Garage.       Landlord shall maintain the
       _              _          _
                                                                    garage within the Premises in accordance with
S ection        6, including
                                                                    .


                                        the card operated automatic gate;
                                                                                      _
                                                                                                       _




                                                                                  provided that,
                                                                                        in                 accordance with Section
18, Tenant shall be responsible for all security in the                               garage and the cost of all
measures other than the
                                                                                                                            security
                        gate, such as guards.

                3.    TERM AND POSSESSTON.


                3.1        Term.         The term of this Lease shall be for the term set forth
                                                                                                 in Section 1.8                    P

commencing                  on       the estimated Commencement Date as set forth in Section
                                                                                               l 9 (or such later
date       as    set       forth in Section 3.2 (the "Commencement
                                                                   Date") and ending on the fifth (Sth)
anniversary                ofthe Commencement Date, unless the term is extended
                                                                                pursuant to Section 3.6
("Termination Datc"),                     unless   sooner   terminated      as   provided       in this Lease.

                3.2        Possession.
                         Tenzmt agrees that if Landlord is unable _to deliver
                                                                              possession ofthe
Premises to Tenant on the Estimated Commencement Date, Landlord shall not be
                                                                                  liable for any
damage caused thereby, nor shall this Lease be void or voidable. Under such circumstances                                          3
the term of this Lease shall not           and the rent and the payments for
                                                     commence
                                                                             expenses which
Tenant is obligated to pay shallnot commence until the Premises are available for
                                                                                  occupancy
by Tenant, unless such delay is the fault of Tenant. Tenant waives the provisions of
subdivision l of Section l932 ofthe California Civil Code. If Landlord tenders
                                                                               possession of
the Premises to Tenant prior to the Estimated Commencement Date and
                                                                          if Tenant elects to
accept such prior tender, the term of this Lease shall commence on the date Tenant takes
possession of the Premises and all of the terms, covenants and conditions of this Lease
including the payment of rent and other expenses, shall be effective as of such date.
Notwithstanding the fact that the term of this Lease commences earlier or later than the
Estimated Commencement Date, the term of this Lease shall end on the
                                                                         "Termination Dale"
set forth in Section l.lO.


        3.3 Acceptance of Premises. By
                                         taking possession ofthe Premises, Tenant accepts the
Premises in its then "as is" condition and
                                            acknowledges that the Premises are in good and
satisfactory condition at the time Tenant takes possession ofthe Premises; except for such
items as are set forth in written notice to Landlord delivered on or
                                                                      prior to Tenant taking
possession. Landlord shall correct such items within a reasonable period of time.

                3.4        Quiet Enjoyment.          Upon Tenant's paying           the rent and other expenses
                                                                                                                       provided in

rehsawlease
2-21-94
                                                                        3




                                                            Exhibit 1                                            Page 13
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 4 of 26 Page ID #:14


this Lease and
                              observing    and      performing         all of the terms,             Covenant s      an Cl   con d"`
                                                                                                                                  itions   to be
observed and performed by Tenant
                                      hereunder, Tenant shall have possession of the Premises
for the entire term hereof,
                            subject to all ofthe provisions of this Lease.

            3.5     Security Deposit. INTENTIONALLY OMITTED

            3.6     Option
                        Extend. Tenant shall have one
                                 to
                                      `
                                                        option ("Option") to extend the Term to
tl ie   en d o f    l
               Extension Term (1.e., an additional 5
                   tie   4'
                                                        `              "
                                                                                                                 `




                                                       years) The Option must be exercised
                                                                                    m
                                                                                        -


                                                                                               bY l
irrevocable notice in writing of such exercise, delivered
                                                                                                                       _.




                                                           by Tenant  to Landlord, not later than
6 months prior to the end ofthe initial Term. The
                                                     Annual Rental for the Extension Term shall
be the greater of (i) the Annual Rental in effect
                                                  at the end ofthe initial
                                                                           Term, or (ii) the "Fair
Market Value".


            3.6.1
             Fair Market Value.    The "Fair Market Value" means the then fair
                                                                                   market value
being charged for a 5 year lease without rent esealations for similar
                                                                       premises in the vicinity
ofthe Premises a ncl t.k`
                                                `
                                                    '




                         ing into account the 'talue of any tenant improvements installed
                                                                                                             `

                      a   ,                                                f'                                                     `




Landlord or Tenant. Landlord and Tenant shall                                                by
                                                  reasonably and in good faith attem t t o                                     p    agree
on the Fair Market Value
                         beginning not later than two                             (2)       months           prior   to the commencement
ofthe Extension Term. lfthe parties are unable to
                                                      agree upon the Fair Market Value prior to
 l
tie en d of such
                 month, then within live (5) days thereafter each party, at its cost and
notice to the other party, shall
                                                                                         by giving
                                 appoint an independent M.A.I. real estate appraiser with at least
live (5) years full-time industrial and commercial
                                                    appraisal experience in Los Angeles Count y  1
                                                                                                                              ~




to determine such Fair Market Value. lf a
                                            party does not appoint                                         an  appraiser within such tive
(5) days after the other party has given notice ofthe name of its                                          appraiser, the single appraiser
appointed          shall be the sole         appraiser             and shall set the Fair Market Value.                      lf there   are   two
appraisers         appointed by the parties
                                       stated in this Section 3 6.1 they shall meet
                                                              as
                                                                                    prom I ntl Y and
                                                                                             -
                                                                                                       1


attempt to  set the Fair Market Value. lf the two
                                                    appraisers are unable to agree within ten (10)
days after the second appraiser has been appointed, they shall attempt to elect a third
                                                                                         appraiser
meeting the          above
                   qualifications within ten (10) days after the last day the two appraisers are
given to set the Fair Market Value. lf the two
                                                   appraisers are unable to agree on the third
appraiser, Landlord or Tenant, by giving ten (IO) days notice to the
                                                                      other, can apply to the then
president ofthe Los Angeles Count Y Real Estate Board, or to the
                                                                          presiding judge ofthe
Superior Court of Los Angeles County, for the selection of a third
                                                                                                    appraiser meeting the
qualilieations           stated in this Subsection.                  Each ofthe  parties shall bear one-half ofthe cost of
appointing          the third         appraiser         and    of paying the third appraiser's fee. The third
                                                                                                                 appraiser,
however selected, shall be    person who has not previously acted in any capacity for either
                                            a

party.      Within fifteen
                       (15) days after the selection ofthe third appraiser, each appraiser shall
propose a Fair Market Value, and the Fair Market Value shall be the
                                                                     average of the two closest
appraisals (unless the highest appraisal is less than 120% ofthe lowest, in which ease, the
average of the three appraisals shall be the Fair Market Value).


            4.     RENT.




rchsawlease
2-21-94
                                                                           4




                                                                   Exhibit 1                                             Page 14
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 5 of 26 Page ID #:15
                                            ..._                                                                 '




                                                                                                                     .`




         4.1 Payment of Rent. Tenant shall
                                                  pay the Annual Rental, without any prior demand
therefor and without any deduction or offset
                                                   whatsoever, in lawful money ofthe United states
of America to Ltan dl or d on the first day of each Lease Year
                                                        '               "
                                                                                                                     `
                                                                                                                                                    '


                    ,
                                                                    during the term of this Lease as
rent for the Premises for such Lease Year. Tenant shall make
                                                                     all payments as rent and other
ex p ense s t o L an dl or d at such address as Landlord
                                                                                                             `                 `
                                                                                                                                                    `




                                                         may from time to time           in                                               request         writing.
          4.2       Monthly        Rental.         INTENTIONALLY DELETED

          5.        OPER/'l`lNG EXPENSES.

          5.1
           Payment of Operating Expenses. Tenant shall pay to Landlord Tenant's share ofthe
Operating  Excess  for any calendar year for the entire term of this Lease as
                                                    `
                                                                              provided in this
Sect'o
    1 n 5.1. Tl ie term " Operating Excess means annual     ~   '
                                                                    '
                                                                        "                                                `




                                                           Operating Expenses less                                                                      $245,353.45,353.
By     the commencement of the term of this
                          `
                                            Lease, Landlord shall deliver to Tenant an estimate
o'f tlic O perating Expenses for the calendar year in which the term of this Lease
                                                                                   commences.
By the end of each calendar year thereafter during the term of this Lease, Landlord shall
                                        _




d e l.iver to T enant an estimate ofthe
               _                                                                .
                                                                                                                                          .
                                                                            _




                                                                    Operating Expenses
                                                              for the
                                                                                                  _



                                                                                calendar year.                                following
Tenant shall pay to Landlord     the commencement of the term of this Lease and on the first
                                                   on

d ay of each Lease Year an amount equal to 'lenant s
                                                                                    *
                                                                                                  >

                                                       Percentage as set forth in Section 1.12
times the Operating Excess for such year as estimated
                                                      by Landlord. Following the end of each
ea l en d ar
              during the term of this Lease, Landlord shall deliver to Tenant a statement ofthe
                   year
actual Operating Expenses for such calendar year. If the amount of Tenant's
                                                                               Percentage times
the Operating Excess for such year exceeds the amount                  Tenant
                                                             paid by          to Landlord with
respect    to Operating Excess for such year, Tenant shall                                              pay such             excess       to Landlord within
fifteen    (15) days of delivery to Tenant ofthe statement                                              ofthe        Operating Expenses                    for such
year.     Ifthe          Kd b y Tenant to Landlord with
                          a moun t s
                        pai                          7                                      '
                                                                                                                                      '




                                                          respect to Operating Excess for such
     exceed  the amount   of Tenant's
year                                  Percentage times the Operating Excess for such year, such
excess shall be credited
                         against the amounts due from Tenant thereafter          to this Section                                   pursuant
5.1,    or, if this Lease has           terminated,             suchagainst any amounts which
                                                                        excess                  shall be credited
Tenant      Landlord pursuant to this Lease and, to the extent all amounts which Tenant owes
           owes

Landlord pursuant to this Lease have been paid, Landlord shall
                                                                   promptly pay such excess to
Tenant.  Ifthe term of this Lease commences other than on the first
                                                                      day of a calendar year or
ends other than on the last day of a calendar year, the amount ofthe
                                                                       Operating Expenses for
such year shall be prorated based on the actual number of
                                                          days in such      that this Lease was                                    year
in   effect, using                360
                        day year, and Tenant shall be obligated to pay to Landlord only the
                              a

amount ofthe Tenant's
                          Percentage times that portion of such year that this Lease was in
effect. Any delay by Landlord in delivering any estimate or statement
                                                                         pursuant to this Section
shall not relieve Tenant of its obligations pursuant to this Section
                                                                     except that Tenant shall not
be obligated to make any payments based on such estimate or statement until fifteen
                                                                                        (15) days
after receipt of such estimate or statement.


           5.2 Definition of                Operating Expenses. "Operating Expenses" shall be determined on
an     accrual basis for each calendar year               by taking into account on a consistent basis all costs

rehsavlease
2-21-94                                                                                 5




                                                                    Exhibit 1                                                                 Page 15
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 6 of 26 Page ID #:16


of operation, management, maintenance and repairs of the Premises, whether undertaken by
Landlord pursuant to the specific provisions of this Lease or undertaken
                                                                          by Landlord in the
exercise of its reasonable discretion,
                _
                            ._    _
                                       including, but  not
                                                       _
                                                           limited to, the costs of                                                          cleaning    3
Lt.1.t.
                                                                                              .     ._    _


 iiiies,       air
                      conditioning, plumbing, casualty                             and
                                                                       ,




                                                                                              liability   insurance,           property      taxes     and
assessments, accounting and                    a   reasonable management fee.
                                                                               Operating                                       Expenses      shall also
include        an    amount                        to amortize the cost of
                                 necessary                                 improvements                                        installed     to   reduce
Operating Expenses,
           _
                                 and the cost         ofimprovements required by governmental                                     entities   following
comp 1 etion ofthe Premises amortized over the useful                                          life of such items             together with interest
at the rate of fourteen percent
                                (l4%) per annum on                                            the unamortized balance of such costs'                      )


provided, however, that in no event shall such interest                                       rate exceed      the maximum rate              permitted
by law if such amortization of such costs or expenses                      .                      is deemed
                                                                                    Operatin g Ex'p en ses     a   loan.
                                                                                                                     .



shall not include Landlord's                   executive
                                           supervisory          or                                salaries, Landlord's
                                                                                      general overhead,
administrative, legal or accountin g exnens
                                        I    es, tl
                                                 _LCLLLCLSQS /Q_l;_tfZ`I1t`tllt iniprovenments, leasing
commissions, depreciation, interest, ground rent and administrative costs not specifically
incurred in the operation, management, maintenance and repair ofthe Premises.
                                                                                               Operating
Expenses shall not include any expense to the extent paid or reimbursed from insurance
proceeds but Operating Expenses shall include any deductible amount excluded from insurance
coverage.            All   Operating Expenses                 shall be "net"                                  and shall be reduced
                                                                                              expenses                                            by   any
reimbursement,             discount
                                                                                                                                    `


                                          e r ed`t    .ll             rebate,
                                                                                          '



                                      ,
                                                1 ,   a     owanee,                      or       guaranty    or   warranty reimbursement                or
similar item.


           5.3 Definition of              Property         Taxes.    The term            "property        taxes and assessments"                  as   used
in Section 5.2 shall             mean       all real and        personal property taxes and assessments, license tax,
rental tax, improvement bonds and                            other governmental levies imposed on or with
                                                                                                            respect to
the Premises and any property of Landlord                                            Landlord's
                                                               agents used principally in the
                                                                               or

operation, management, maintenance or repair of the Premises, together with any taxes or
assessments imposed in substitution of or supplement to
                                                          any taxes or assessments previously
included within the definition of property taxes and assessments but excluding
                                                                                  any federal,
state or local income, franchise, estate or inheritance tax, and
                                                                 excluding any _tax of a type
allocated to Tenant pursuant to Section 5.4.


           5.4       Taxes   Charged               Tenant.
                                      Tenant shall pay to Landlord the amount of any taxes
                                             to
and assessments which accrue during the term of this Lease, based upon the value of tenant

improvements in the Premises in excess ofthe value of the Initial Improvements. Pursuant te
Section 5.2 cl seq. Tenant shall also pay to Landlord, concurrently with the rent and other

payments, the amount of any taxes and assessments which accrue during the term ofthis Lease:
and which are based upon the rent or other payments by Tenant relating to the Premises or
upon the        area or use      ofthe Premises               including        any gross income tax                      or   excise tax but in each
ease
       excluding federal,                 state or local        income tax               or       franchise tax.         At Landlord's            election,
Tenant shall pay such taxes and assessments ten (10) days prior to the date such taxes and
assessments are due or shall pay a monthly impound in an amount sufficient to accumulate
sufficient funds to pay like taxes and assessments when due. Landlord shall apply all amounts;
received from Tenant pursuant to this Section in payment of the taxes and assessments


 rehsawlease
 2-21-94                                                                       6




                                                              Exhibit 1                                                         Page 16
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 7 of 26 Page ID #:17


described in this Section.                     The amounts
                                          by which any refunds relating to such t axes an d
amounts  payable by Tenant and any payment by Tenant to Landlord
                                                                    pursuant to this Section
exceed the amounts
                    actually paid by Landlord shall be refunded promptly to Tenant if Tenant
is otherwise in          compliance            with its   obligations pursuant                       to this Lease.


       5.5 Additional Expenses
                               Payable By Tenant Tenant shall pay                        _
                                                                                                                         a   reasonable charge
determined by Landlord for any utilities or services
                                                     required to be                                               provided by Landlord by
reason     of any        use   by Tenant
                                    of any utilities or services in excess of                                                                 `



                                                                                 utilities or services
customarily provided for general ofliee use in the building or
                                                                     by reason of any recurrent use
ofthe Premises at any time other than the
                                                   normal business hours of enerall                                                       `




                                                                               g         y recognize d
business days and shall also
                                  pay :uiy Costs reasonably incurred by Landlord to meter or
otherwise measure the amount of such utilities or
                                                        services used by Tenant. Tenant shall
1.or any '1
       1  'dd..itional or unusual _janitorial
                                   .1
                                                      .     .

                                                                        _
                                                                            .
                                                                                                 _ pay
                                              services required
                                                                 by reason of Tenant's use of the
Premises or by reason of
                              improvement in the Premises other than the Initial Improvements
                                           '



    the replacement cost of
   .

                                                                    '
                                 ,
                                       ,
                                                                                             '        '




                               improvements in the Premises in excess of such
                                                                _




if only the Initial Improvements were installed in the                               replacement cost
                                                           Prenrises or Tenant's use or the conduct
of business on the Premises, whether or not with
                                                          Landlord's consent and whether or not
otherwise        permitted by this Lease,              results in any increase in
                                                                                                          premiums for   the insurance carried
by Landlord with respect to the Premises, Tenant shall                                               pay any such Increase in
within ten (10) days after                                                                                                           premiums
                           being billed by Landlord.

           5.6 Audit.          Tenant shall have the
                                           right at its expense and at reasonable time to audit
Operating Expenses including      the review and copying of all invoices and other source
documents. Failure to audit and identify
                                            any alleged errors within one year after the end of
a calendar year shall constitute tenant's
                                          approval of such Operating Expenses.

           6.     SERVICES AND                  U'l`ll_,l"I`lES.

           6.1Services by Landlord.    Landlord shall furnish to the Premises
                                                                                during normal
business hours of generally recognized business       such
                                                 days      amounts of air conditioning, heating
and ventilation as may be
                           reasonably necessary for the comfortable use and occupation of the
Premises. Landlord shall at all times furnish the Premises with
                                                              elevator service and reasonable
amounts         ol'
            electricity              for normal
                                           and oflice machines and shall furnish water
                                                          lighting                          for
lavatory and drinking purposes.  Landlord shall provide janitorial service
                                                                            equivalent to that
furnished in comparable oflice
                               buildings which shall consist essentially of a nightly clean-up
Eve (5) days per week
                        (excluding holidays) and window washing as                                                     reasonably required.
Landlord         shall
                 replace Fluorescent tubes                              and         ballasts         in the Landlord's
overhead IIuoreseent fixtures as
                                                                                                                          building standard
                                 required.                              Tenant shall pay for                  replacement of all other tubes,
ballasts and bulbs as required.


           6.2        Maintenance and
                                Repair by Landlord. Landlord shall maintain the Premises in a
first classcondition, shall maintain the plumbing, heating,
                                                            ventilating, air conditioning, elevator,
electrical and other mechanical systems of the Premises in
                                                                good working order, shall make

rchsawlease
2-21-94
                                                                                7




                                                            Exhibit 1                                                        Page 17
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 8 of 26 Page ID #:18


necessary         repairs   to       the roof and the shell of the Premises            and shall
                                                                                   »
                                                                                                   repair promptl Y       an Y
damage       to the Premises            as provided in Article l0.



            6.3  Interruption of Service. Landlord shall not be liable and the Annual Rental and
other payment to Landlord shall not abate for
                                 -    .
                                                    interruptions to the telephone 9 plumbin gi heatin g)
ventilatmg, air conditioning, elevator, electrical or other mechanical systems or
services, by reason of accident, emergency, repairs, alterations, improvements or
                                                                                                cleaning
I ac k o f 'ivai
            L
                      .,
                        _
                                            _



              1.1 ability of materials or services. At
                                                            .


                                                                       __
                                                                              _
                                                                                           shortages   or
                                                                                                             _




                                                         any time during the term of this Lease any                   7
utilities or services may be conserved
                                            by Landlord without abatement of rent or other ex p e nses
if undertaken by Landlord as
                                    required by any governmental agency or in a reasonable effort
to reduce energy or other resource
                                                      consumption.

            7.    USE /ND OCCUPANCY BY TENANT.


           7.l        Use   by Tenant.
                               Tenant shall use and
                                                      occupy the Premises for general office
purposes     described in Section l.l6 and for no other
                 as
                                                           purposes without the prior written
consent of the Landlord.   Tenant shall operate its business on the Premises
                                                                                 during normal
business hours and shall maintain sufficient
                                             personnel on the Premises during normal business
hours to receive and supervise visitors to the Premises. Tenant
                                                                 shall furnish and decorate the
Premises in a manner consistent with its business. Tenant shall not
                                                                      do or permit anything to
be done in or about the Premises which would constitute a
                                                             nuisance or significantly interfere
with use ofthe Garage.


           7.2 Rules and             Regulations. Tenant and its employees, agents and visitors shall observe
faithfully       the Rules and        Regulations attached hereto as Exhibit "B" and made a part hereof, and
such other and further reasonable Rules and
                                               Regulations as Landlord may from time to time
adopt. Landlord  shall not be liable to Tenant for violation of
                                                                any Rules and Regulations or the
breach of any provision in any lease           other
                                        by any        tenant or other party in the Premises.

           7.3 Prohibited Uses.                 INTENTIONALLY DELETED

           8.     MAINTENANCE                   REI'/lRS        AND /l,TER/'l`lONS.


           8.1        Maintenance         and
                                    Repair. During the term of this Lease, Tenant shall take good
care     of the Premises and fixtures therein and maintain them in
                                                                   good order, condition and repair
in   a
         quality and class equal to the original work,        and reasonable wear
                                                                        ordinary                        excepted. Upon
surrender ofthe Premises to                     Landlord,   Tenant shall deliver the Premises to
                                                                                                       Landlord, broom
clean, in as good order, condition and repair as they are on the commencement ofthe term of
this Lease, ordinary and reasonable wear
                                          excepted. Without limiting the foregoing, Landlord
may require that any such maintenance or repair be performed by Landlord at Tenant's
expense.


            8.1.1      Tenant shall pay the reasonable cost of all maintenance and
                                                                                                   repairs   caused   bythe

rchsawlcasc
2-21-94
                                                                    8




                                                        Exhibit 1                                    Page 18
 Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 9 of 26 Page ID #:19
                                             ___

                                                                                                       -_.-




 negligence           or   willful acts      or    omissions of Tenant,                   its
                                                                                     or
                                                                                                employees, agents.
           8.2            Alterations.
                          Tenant shall not make or
                                                      permit any alterations,                                                   additions     or
 improvements to be made to the Premises without
 which shall not be                              obtaining Landlord`s                                              prior written         c onsent
                    unreasonably withheld, and then only by contractors or mechanics
 by Lzmdlord. Landlord shall generally consent to                                            approved
 do not affect the value of the
                                                   alterations, additions or improvements which
                                Premises significantly and which do not
                                                                           affect tl te s t ructure or
                                                                                 .
                                                                     _
                                                                                                                     '




 operation of the Premises.                  Tenant     covenants and agrees that all work
                                                                                   by Tenant shall be         done
 perf`ormed in full compliance with all laws,
                                               rules, orders, ordinances, directions,
 requirements of Landlord's insurers and                                              regulations and
                                              any governmental or quasi-governmental
 office,   or        ot          similar
                                                                                            insuranc e
                           any body. Unless otherwise approved by
 additions and                                                              Landlord, all alterations,
                 improvements to the Premises shall be matd e b L.'tn d lord.
                 _                                                       '


                                                                                 t

 ror lic
      1~ cost of
                                         '
                                                        "
                                                                    y              Landlord shall pays#
                  any alterations, additions and improvements to the
                                    ~                                        '
                                                                 ~
                                                                                                               '




Landlord agrees to do so                                                  Premises only to the extent
                             by a separate written agreement with Tenant. Otherwise
pay all costs for such alterations, additions and
                                                                                         Tenant shall
incurred by lenant for
                                                       improvements.     Tenant shall report all costs
                            any alterations, additions or
Premises and shall permit Landlord to examine
                                                             improvements made by Tenant to the
                                                         all contracts and records
alterations, additions or improvements. All                                          relating to such
                                                   alterations, additions and improvements to the
Premises by Landlord or Tenant shall become
                                                    part ofthe realty and belong to Landlord
at the end ol the term hereof
                                  shall remain on the Premises without                             and,
to Tenant                                                                  compensation    of any kind
           except that any trade fixtures which are installed and
the property of Tenant and
                                                                      paid for by Tenant shall remain
                               may be removed by Tenant during the term of this Lease
Tenant repairs any damage to the                                                              provided
                                         remaining improvements ofthe Premises caused by the
removal of such fixtures.                          Moveable furniture and
                                                                          equipment of Tenant shall remain the
property of the Tenant.

           9.        INSURANCE AND lNDlil/fNlPlC/'l`lON.

           9.1
             Landlorcl's Insurance and Waiver.
                                                    During the term of this Lease, Landlord shall
obtain and  keep in full force and effect, fire and extended
and malicious mischief endorsement for                        coverage insurance with a vandalism
                                              the Premises and public
reasonable amounts with such reasonable                                 liability insurance in such
                                               deductions as would be carried
of a similar                                                                     by a prudent owner
              building in southern California, or which the first
                                                                       mortgagee ofthe Building
reasonably deems necessary in connection with the operation ofthe
obtain insurance for the Premises and the
                                                                          Premises. Landlord may
                                              rents from the Premises
Landlord reasonably considers                                          against   such other perils as
                                 appropriate. Tenant                   that          acknowledges              it will    not   be   a   named
insured    in    such
                 policy and that it has                     no       right   to receive
                                                                                        any       proceeds from any such insurance
policies carried by Landlord.

        9.2 Tenant's insurance.
                                     During the entire term of the Lease, Tenant shall obtain and
keep in  full force and effect, at its sole cost
                                                 and expense, the
extended coverage insurance with a water                           following insurance: (i) fire and
a vandalism and
                                              damage  and sprinkler
                                                                     damage endorsement and with
                   malicious mischief endorsement for
                                                        property  of Tenant located in the Premises


re|\sawlcasc
2-21-94
                                                                             9




                                                             Exhibit 1                                                   Page 19
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 10 of 26 Page ID #:20


 in an amount not less than
                               ninety percent (90'V)0 of is
                                                         't cast
                                                               l va l ue for
 standard office furniture,                                                  any property such as
                            furnishings, equipment, sales and supplies and in an amount
 hundred percent,                                                                          of one
                   (l00%) of its cash value for a11y property such as
 and jewelry, (ii) comprehensive general                                    cash, antiques, art objects
                                                 liability insurance, including personal injury and
 property damage insurin g a gains
                              t'     tll c~l;`:'
                                   t 1       u.1s and
                                                                                               `        `   `




 ofthe Premises with limits
                                                                         out               liability
                                                                                             arising      of the use or occu anc
                                                                                                                              P    Y
                                                      as
                                                           appropriate      to    Tenant's use of the Premises but not
                                                                                                                           less than
 $5,000,000              and        (iii)   rental      loss     insurance       for Landlord's    benefit and insua r nee
                                                                                                                                                                         `




 interruption of l`cnant's business                              and loss of Tcnant's                                                                               against
                                                                                                                    business records in such                  amount         as
 appropriate to 'l`CITl`lIll'I-I business,                       unless Tenant shall
 _W_uranee
 11
                           _    _           _
                                                                                                                provide, in writing, evidence                       of self
            pertaining to interruption                           of'l`enant`s business and loss of'l`cn'1nt's
 All insurance                                                                                                business     _
                                                                                                                                            .     _
                                                                                                                                                              _
                                                                                                                                                                   rcco r d s.
                 policies of 'l`cnant                            required by this Lease shall be taken out with
 reasonably acceptable to Landlord                                                                                                                                 insurers
                                                                 and in form
                                                                              rcfisonably satisfactory to L'1ndlo°tc l. All such
                                                                                           L                         _
                                                                                                                                                      t

 policies shall contain a waiver by                              the insurance
                                                                                 company of any right of subrogation, shall
 name     the Landlord and
                                                  any other person holding an interest in the
 L£l_
  fincloid
                                __
                                                                                                      Premises designated by
                         additional
                     _


                    as
                                                ll'lf~1LllC(l, as then interests
                                                            '_
                                                                                 __




                                                                                                   appear, and shall contain a
 endorsement.              All such         policies shall provide           that
                                                                                                                                cross~liability
                                                                                       they
                                                                                       twenty (20)
                                                                                                      can not be canceled
                                                                                                                          without
days prior written notice to Landlord and any other
     _
                                                       person holding an interest in the Premises
d esigmte d by Landlord.                         _
              _



                                                                        _
                                                                                           _




                           fcnant shall deliver copies of such policies to Landlord on
          L                                                                                                                    _   _




Tenant may, by written noticemof such                                                     request.
                                          election to Landlord, elect to be a
                                                                               sc1f~insurcr  of its
property such as oflice furniture, furnishings,
                                                  equipment, files and supplies, cash, securities,
antiques, art, jewelry and against interruption of TCITIIIIVS business
                                                                           and loss of Tenant's
business records. As an alternate to
                                      copies of'l`cnant's insurance policies, Landlord           to                                                               agrees
accept certificates of such                          insurance     which    are       in       a    form            satisfactory           to   Landlord.

              9.3    indemnification.                  Tenant hereby waives all claims against Landlord, its agents and
employees            for   loss,       theft     or
                                                      damage to equipment, furniture, records and other
about the Premises for loss                                                                               property on or
                                                      or
                                                         damage to 'I`cnant's business or for death or injury to
on or about the                                                                                                  persons
                 Premises,      except to the extent caused by the gross
misconduct of Landlord, its agents or                                           negligence or willful
                                          employees. Tenant shall indemni fy, defend protect and
hold harmless Landlord, its                                                                                                                               ,

                                 agents and employees from and against
                                                                              any and all claims and
liability for the loss, theft or damage to property on or about the
                                                                          Premises except Tenant's
indemnification shall not include an indemnification for
W1`llful misconduct of
                                                              liability for  the gross negligence or
                           Landlord, its agents or employees. Tenant shall
protect and hold Landlord, its agents and                                         indemnify, defend,
                                               employees harmless from and against any and all
claims and liability
                       arising from any breach or default by Tenant in the
          _



o bl.igation of Tenant under                                                     performance of any
                               this Lease or arising from the
Tenant, its agents, employees or visitors,
                                                               negligence   or  willful misconduct of
l7. Landlord shall not bc liable to
                                             including  without limitation the covenants in
                                                                                              Section
                                        Tenant for
Premises or any
                                                                                      any           negligence               or act of
                                                                                                                                       any occupant ofthe
                               owner or occu ait o f.'my
                                                                                                    `       `   `




                                            p 1
                                                                                  '                                                    `




its agents and
                                                                       proper ty               adjoining                 the Premises other than
                                                                                                                                                 Landlord,
                           employees.

       9.4 Waiver of
                      Subrogation. Without limiting the obligation of Tenant to maintain
insurance which permits waiver of
                                   subrogation (unless otherwise approved in                                                                                  writing by
reh\saw\lcase
2-21-94
                                                                             10




                                                                    Exhibit 1                                                                     Page 20
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 11 of 26 Page ID #:21
                                       .__


                                                                                    --.-




Landlord ), Landlord and Tenant
                                                 hereby   waive all
                                                        causes of action and
                                                                                rights of recover y               r




against       each
              other, against           all subtenants
                                           or
                                              assignces  of Tenant, against all other tenants ofthe
Premises and their assignces and sublcssees and
                                                    against any other person or entity holdin a n
interest in the Premises
                          (together, the "Affected Partics"), and against the agents,
employees ofthe Affected Parties, for any loss occurring to the
                                                                                                         ofliccrsgand
                                                                  property ofthe Affected Parties
resulting        from any ofthe perils insured against under any and all casualty insurance
in effect at the time of                                                                          policies
                            any such loss regardless of cause or
                                                                       origin of such loss, including the
negligence ofthe Affected Parties or the agents, ofhcers or
to the extent of
                                                                      employees ofthe Affected Parties,
                     any recovery on such policies of insurance,
                 `
                                                                        except to the extent that any of
sueil po l'icics of insurance are
                                    invalidated, in whole or part, by said waiver, and so long as such
policies of insurance shall contain (and Landlord and Tenant
  ff t to cause such
c"or's
                                                                          hereby agree to use their best
          `
                          policies to contain), by endorsement or otherwise, a clause in such form
or having
              substantially the same effect as the followin g: "lt is hereby stipulated that this
insurance shall not be invalidated in whole or in
                                                           part should the insured or any of them waive
in writing prior to a loss               all          of
                                any   or
                                              rights     recovery against any person or entity for loss
occurring to thc property described herein." Any self-insurance by Tenant shall be deemed
                                                                                                         to
include such waiver of subrogation
                                             against the Affected Parties. The obligation of Landlord
to use its best efforts to cause such
                                              policies to contain the above described                clause shall not
obligate Landlord to obtain such insurance from insurance companies
                                                                          unacceptable to Landlord
nor to incur
             premium charges therefor which exceed one hundred ten percent
                                                                                    (ll0%) ofthe
premium charges for such insurance which does not include such a clause. The
Tenant to use its best efforts to cause such
                                                                                      obligation of
                                              policies to contain the above described clause shall
not obligate Tenant to obtain such insurance for the
                                                         benefit of the Affected Parties other than
Landlord from insurance companies
                                        unacceptable to Tenant nor to incur premium charges
therefor which exceed one hundred ten
                                             percent (llO%) of the premium charges for such
insurance which does not include such a clause
                                                      benefitting the Affected Parties other than
Landlord. Landlord shall promptly
                                       notify Tenant in writing if such policies of Landlord do
not contain the above described clause.     Tenant shall promptly notify Landlord in
such policies of Tenant do not contain the above                                          writing if
                                                     described clause, and in such event, Landlord
shall promptly endeavor to
                              notify the other Affected Parties of such event.

              l0.     DAMAGE OR DESTRUCTION.

              lO.l      Repair of Damage. lf the Premises are damaged or destroyed
                                                                                     by fire or other
casualty       covered     by the usual form of fire and extended coverage, Landlord shall commence
repair or            restoration   within    forty-live (45) days      of such   damage    or   destruction and shall
diligently          pursue such    repair    and restoration to
                                                                completion unless this Lease is terminated as
provided herein.             Landlord shall pay the       cost    of
                                                                  repair to any damage or destruction ofthe
Premises caused by the negligence or                 willful misconduct of Landlord, its
                                                                                         agents or em P lo Y ees.
Tenant shall pay the reasonable cost                 of repair of any
                                                                      damage   or destruction ofthe Premises
except to the extent caused by defects in construction ofthe Premises or the
willful misconduct of
                                                                                negli S ence or
                      Landlord, its agents or employees. Tenant shall pay the reasonable cost
of repair of any damage or destruction of the
                                                Premises caused by the              or willful  negligence

|'CllS(lVlC(SC
2-21-94
                                                             1 1




                                                     Exhibit 1                                    Page 21
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 12 of 26 Page ID #:22
                                        __


                                                                                       "~'




misconduct of Tenant, its
                           employees, agents or visitors.                      The costs ofrepair by the Landlord
of the Premises shall include a
                                reasonable overhead                      by Landlord   Tenant's obli g at'ron t o pay
                                                                                        _


the cost of       repairs for damage
                                 destruction to
                                              or                  the Premises shall be reduced
proceeds payable to Landlord for such                                                            by any insurance
                                          damage or destruction, but onl y to the ext cn t suci
                                                                                              1
insurance provides for a waiver
                                  of subrogation which
                                                         permits such reduction of Tenant's
obligations. Tenant shall vacate such portion of the Premises as Landlord
to enable      Landlord        to            the Premises.
                                                                                                    reasonably requires
                                    repair

           10.2        Abatetiient.     ll` the Premises
                                            are
                                                 damaged or destroyed by tire or other casualty
not caused by           the
                  negligence or willful misconduct ofTenant, its agents,
 1
tue Annual Rental, and the                                                 employees or visitors
                             payment by Tenant of its share of
until such damage or destruction is                                 Operating Excess shall abate
                                     repaired in proportion to the reduction ofthe area or the
Premises usable by Tenant.
                             Except as specilically provided in this Lease, this Lease shall not
terminate, Tenant shall not be released from
                                                any of its obligations under this Lease the rent
and other expenses
                   payable by Tenant under this Lease shall not abate and Landlord
                                                                                       shall have
no
    liability to Tenant for any damage or destruction to the Premises or
                                                                          any inconvenience                               or
injury to Tenant by reason of any maintenance, repairs,
                                                           alterations, decoration, additions                             or
improvements to the Premises. Tenant hereby waives the provisions of
                                                                               subdivision 2                              of
Section     1932 and subdivision 4 of Section 1933 ofthe
                                                         California Civil Code.

           10.3
              Termination by Landlord. ll' the Premises are
                                                                 damaged or destroyed, Landlord
shall have the option to terminate the term of this
                                                      Lease within sixty (60)
such damage or destruction if the cost of                                     days ofthe date of
                                             repair ofthe Premises, as reasonably determined by
Landlord, exceeds the insurance proceeds estimated by Landlord to be
such damage or destruction, unless the Tenant
                                                                          payable to Landlord for
                                                  agrees in writing to pay any costs of repairs of
the Premises in excess of such insurance
                                           proceeds within lifteen (15) days of receipt by Tenant
of written notice from Landlord ol' its
                                             intention to terminate this Lease
                                                                                 pursuant to this
sentence. If the Premises are
                               damaged    or
                                             destroyed, Tenant shall have the option to terminate
the term of this Lease within
                               thirty (30) days ofthe date of such damage or destruction if the
Premises (excluding the
                           Garage) are rendered more than 50% unusable and the estimated
restoration will require more than
                                     ninety (90) days.
           10.4        End of Term.          Landlord shall not have any obligation to
restore the
                                                                                       repair, reconstruct or
                  Premises    during      the last twelve months ofthe term ol' this
                                                                                     Lease or      extension   any
thereof,   as a        result of anydamage to the Premises if the cost of such repair, reconstruction or
restoration       as
                        reasonably estimated by the Landlord exceeds 00,000.00,000.IfLandlordelectsnot If Landlord elects not
to repair the Premises pursuant to this Section 10.4, Tenant
                                                               may elect to terminate this Lease
within liftcen (15) days of
                               receipt of Landlord's notification of its election not to re air
                                                                                             P
pursuant to this Section 10.4. If Tenant elects to terminate
                                                                 this Lease as provided in this
Section, this Lease shall terminate liftecn (15) days
terminate this Lease. If Tenant does not elect to
                                                          following the election by Tenant to
                                                   terminate this Lease within such lifteen
day period, the rent and other expenses                                                     (15)
                                                        payable by
                                                    Tenant shall                      notabate, Landlord may repair
the Premises at Tenant's              cost and expense, and       Tenant shall    deposit with Landlord in advance

rel\sawleasc
2-21-94
                                                                12




                                                        Exhibit 1                                    Page 22
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 13 of 26 Page ID #:23


an    amount       estimated by Landlord       as   the cost of such
                                                                          repair.
            11.    CONDEMNATTON.

            11.1
             The term of this Lease shall terminate
                                                    as to the
                                                              portion of the Premises taken or
condemned by any authority under
                                      power of eminent domain or transferred
agreement with such authority under threat of
                                                                               by Landlord by
                                              condemnation, with or without any condemnation
action being instituted, as ofthe date such
                                           authority requests possession of such portion of the
Premises.   The Annual Rental shall be
                                          adjusted in the proportion that the interior square
footage of the portion ofthe Premises taken bears to the total interior
                                                                         square footage ofthe
Premises prior to such taking. Tenant shall not be
                                                     entitled to any
claim or offset of any kind                                          compensation, allowance,
                            against the Landlord or any condemning authority, of
otherwise, by reason of being deprived ofthe Premises or                           damages or
                                                              by the termination of this Lease,
except that Tenant shall be entitled to such
                                                    portion of any separate award for any
improvements to the Premises paid for by Tenant in an amount not to exec ed the
cost of such
                                                                                  unamortizfed                        _




              improvements with such costs amortized over the term of this Lease without
reference to any unexercised options.
                                        Any portion ofthe Garage or exterior             ofthe        portion
Premises taken by eminent domain                    or   dedicated   to   public    use   shall upon such    taking       or
dedication be excluded from the area          which Tenant is granted
                                                    over
Lease shall continue in full force and effect without
                                                                        rights hereunder, and this
                                                       any reduction in rental; provided however,
that ifless than SO
                    parking stalls remain after a taking, then the Annual Rental shall be reduced
5%. If more than 20% ofthe usable floor area ofthe
                                                              Premises (excluding the
                                                                                        Garage) is
taken, then Tenant shall have the option to terminate the Lease
                                                                     by delivery of written notice
thereof within thirty (30) days of such
                                          taking.
            12.    ASSIGNMENT         SUBLETTING AND RECAPTURE.

            12.1    Consent   Required.    Tenant shall deliver to Landlord
                                                               promptly following execution
an   executed copy of any
                       assignment, sublcase or agreement relating to the Premises, regardless
of whether such sublease,
                          assignment or agreement is permitted by this Lease or requires
Landlord's consent. Tenant shall not
                                     assign, sublcase or otherwise transfer by operation of
law    or    otherwise    this Leaseany interest herein without the prior written
                                          or
                                                                                                            consent       of
Landlord, which consent shall not be unreasonably withheld. lf Tenant desires at
                                                                                                        any time to
assign or otherwise transfer this Lease or sublcase all or a portion ofthe
                                                                           Premises,                    it shall first
notify Landlord of its         desire to do    so   and shall submit in
                                                              writing to Landlord (i) the name of
the proposed assignee
                            sublessee, (ii)
                               or                        the nature ofthe
                                                               proposed assignee's or sublcssee's
business to be carried on in the Premises,
                                            (iii) copy ofthe proposed assignment or sublcase and
any other agreements to be entered into concurrently with such
                                                                   assignment or sublease, and (iv)
such financial information as Landlord
                                             may reasonably request concerning the
                                                                                           proposed
assignee or sublessee. Landlord may condition its consent to any
the execution by such
                                                                        assignment   or sublcase on

                         assignee or sublessee of a written assumption by such assignee or
sublessee ofthe obligations of Tenant under this Lease and
                                                               upon Landlord's determination that
(i) the proposed assignee or subtcnant is financially responsible as a
                                                                          tenant, (ii) the proposed

rehsawlcase
2-21-94
                                                             13




                                                    Exhibit 1                                    Page 23
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 14 of 26 Page ID #:24
                                                                                                   e`_




business   on the Premises is
                                   reasonably acceptable to Landlord (and such business need not be
limited to consular
                        activities), and (iii) the rent payable by such subtenant is at the th en current
                                                                                =


fair market rental for the
                                 portion of the Premises subleased. A transfer of control of
shall be deemed an                                                                                                                        Tenant
                        assignment ofthis Lease and shall be subject to all ofthe
Art'el
    1  e  .Teenant s lmall pay to Landlord 0 0 inreviewingsuchproposedas ignmentorsublease. in
                                                                  °         `       `

                                                                                                                 `
                                                                                                                               provisions ofthis
                                                                                                reviewing such proposed assignment or sublease.
Landlord shall respond to Tenant's
                                            request to assign or sublease this Lease within seven
 1
cays.    This Lease may not be                                                                                                                (7)
                                     assigned or subleased without complying with the provisions of
this Article in reliance on
                                  any law relating to bankruptcy or debtor's
                                                                                                                         rights generally unless
adequate    assurance    of future performance is
                                                                                                provided Landlord including adequate 'issura nee
                                                                                                                                    .
ofthe source of rent and other
                                       expenses due under this Lease for the entire term of this
and unless the                                                                                                                             Lease
                  assignee or sublesscc and the proposed use of the Premises                                                     the
sublesscc are consistent with the t                                                     `
                                                                                                                              by     assignee or
                                           ypc o f otiei                                      l
                                                                        '                                `



                                                                                                   tenants in the Premises and the use
tenants of their Premises.                                                                                                               by such

        12.2 Prohibitions.
                             Any sale, assignment encumbrance or other transfer of this Leas C
                                                                            J                                        '

and any subleasing or
                        occupation ofthe Premises which does not comply with the
of this Article shall be void and shall be a default                               provisions
                                                     under this Lease.


              12.3   Payments       to   Landlord.
                                      Tenant shall pay to Landlord
the amount
                                                                   promptly following receipt
                     by which       the value
                                   of any consideration received
                                                                   by Tenant from any such
assignment exceeds 'l`enant's unamortized cost oftenant improvements inthe Premises.
                                                                                        Tenant
shall pay to Landlord
                       promptly following receipt the amount by which all sublease rental and
other payments received by Tenant from
                                           any subtcnant or any other person occupying
                                                                                           any
portion ofthe Premises exceeds the total ofthe rental or other amounts
                                                                           payable by   Tenant
pursuant to Article 4 and Article 5 for the portion ofthe Premises
                                                                    subleased, with the rental
or other amounts
                  payable by Tenant for the Premises allocated on the basis of interior
                                                                                        square
footage.  The  provisions of this Section shall apply regardless of whether such
                                                                                                 assignment,
subleasing       or   occupation         is made in  compliance with the terms of this Lease. Any payments
made to Landlord pursuant to                   this Section, or Landlord's
                                                                           acceptance or endorsement thereof                                   7
shall not constitute          a   consent to any        assignment, subleasing              or
                                                                                                 occupation              or cure
                                                                                                                                   any default
under this Lease.


              12.4   Recapture.
                          1fTcnant requests Landlord's consent to
                                                                      any assignment or sublease
of this Lease, Landlord shall have the right, to be exercised by
                                                                  giving  written notice to Tenant
within thirty (30) days of
                           receipt by Landlord ofthe information concerning such assignment
or sublease
             required by Section 12.1 to terminate this Lease effective as of the date Tenant
proposes to Assign this Lease or sublease all or a
                                                     portion of the Premises. On termination of
this Lease by Landlord pursuant to this
                                         Section, Landlord shall pay to Tenant the unamortized
cost of any tenant
                    improvements to the Premises paid by Tenant, with such costs amortised
over the term of this Lease
                             without reference to any unexereised
                                                                     options. Landlord's right to
terminate this Lease on assignment or sublease shall
                                                         not terminate as a result of Landlord's
consent to the assignment of this Lease or
                                               sublease of all or a portion of the
Landlord's failure to exercise this right with
                                                                                      Premises, or
                                                respect to an assignment or sublease.


rchsawlease
2-21-94
                                                                      14




                                                          Exhibit 1                                                      Page 24
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 15 of 26 Page ID #:25
                                              -_.,
                                                                                                                              '-




            12.5       No           Release.           Landlord's            consent                 to              sale
                                                                                                           any                3    assignment            3   eneumbranee
sublcasing, occupation                   or          other transfer          shall          not           release     Tenant from                                             '
                                                                                                                                                                                  )


                                                                                        s                                                               an y   of   T enant
obligations hereunder or be deemed to be consent to
                                                     any subsequent assignment
or
   occupation. The collection or acceptance of rent or other                   sublcasing
                                                                     b                                  payment y Landl or d from any
                                                                                                                 -




                                                                                                                          t

person other than Tenant shall not be deemed the
                                                                                             acceptance of any assignee or subtenant as
the tenant hereunder or a release of
                                                                     Tenant from any                         obligation                under this Lease.
assi g nee                                                                                                                                                            If any
                 s u bl essce       or successor               of Tenant defaults
                                                                               '
                                                                                             `


             ,
                                                                                             in       the    performance                 of any
this   Lease, Landlord                                                                                                                             obligations under
                                     may   proceed directly against Tenant without the
an y         l'
        remecres
                               `
                                                           '
                                                                                                                                             necessity of exhausting
                        against such assignee,
                          1'

                                                                         sublessccs         or            successors.                  Landlord may             consent      to
subsequent assignments                   or
                                                 sublcasing              of this Lease                or    amendments
L case wrti
   1
             `
                                '



         l the assignee, sublessecs                    ~
                                                                         ~
                                                                                                      "               `
                                                                                                                                         or          modifications of this
                                                                   or successors            of lcnant without
                                                                                        ~        '                                               `




                                                                                                                                        notifying Tenant       .     or   sucl 1
assignee, sublessee                 or successors               and without
                                                                                   obtaining their consent and such action shall not
relieve Tenant                 such
                        or
                                        assignee, sublessee                  or    successors of any
                                                                                                      liability under this Lease.
           13.      DEF/ULT AND RlEl'llT1Dll2S.

        13.1 Events of Default. The                                  occurrence             of any           one or more                     of the
shall constitute an event of Default                                                                                                                     following    events
                                                                   (i)   the failure         by           Tenant to make any payment of rent                                 or
any other payments required to be made by Tenant under this Lease
                                                                     when due if sue] 1 far`l ure
continues for thirty
                     (30) days after written notice by Landlord to Tenant of such
the failure by Tenant to observe or                                                failure; (ii)
                                    perform any ofthe provisions of this Lease to be observed
or performed
               by the Tenant if such failure continues for a period of ten
other
                                                                           (10) days, or such
          period if this Lease specifically provides
                                               a different
                                                            period for a particular failure, after
written notice by Landlord to Tenant of such
                                              failure; provided, however, that with respect to
any failure which cannot reasonably be cured within ten
                                                           (10) days, an Event of Default shall
not be considered to have occurred if
                                      Tenant commences t o cure such failure within such
                                                                                                                                                                            ten
(10) day period and continues to proceed diligently with the cure of such
failure by Tenant to pay its
                                                                                     failure; (iii) the
                                  obligations as they become due; the making of any general
assignment or general arrangement for the benelit of creditors
                                                                      by Tenant, or the iilin S b Y or                                       f


against Tenant ofa petition to have Tenant adjudged a
                                                            bankrupt or a petition for
                                                                                       reorganization
or
    arrangement under bankruptcy law or law affecting crcditor's
                                                                        rights unless in the case of
a
   petition tiled against Tenant, such petition is dismissed within
                                                                               sixty (60) days; the
appointment of a trustee or a receiver to take possession of the
is not restored to Tenant within
                                                                        Premises,   where possession
                                    thirty (30) days or thc attachment, execution or other
seizure of
                                                                                              judicial
            substantially all of Tenant's assets located at the Premises or of Tenant's interest in
this Lease, where such seizure is not
                                          discharged in thirty (30) days; or (iv) Tenant transfers or
agrees to transfer this Lease or p ossessio n o f .ll a   or any
                                                                  portion ofthe Premises without
Landlord's prior written consent.


           13.2      Remedies.           On the                occurrenceof an Event of Default Landlord
                                                                                                          may at an y time         >
                                                                                                                                        '~


thereafter, with or without notice or                              demand and without
a right or
                                                                                      limiting Landlord in the exercise of
            remedy which Landlord                                  may have  by reason of such default or breach, do the
following:

rehsawlcase
2-21-94
                                                                                   15




                                                                     Exhibit 1                                                                         Page 25
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 16 of 26 Page ID #:26


                           (i) Landlord    may elect to continue the term of this Lease in
 and not terminate Tenant's                                                                full force and effect
                  °
                                           right         to
                                                    possession ofthe Premises, in which event
 1.
 1'1vc tl me    1
             rigit
                            ~




                   to enforce
                                                     '
                                                                               '              Landlord shall
                                           any rights and remedies granted             ~
                                                                                                            '




 Tenant, including, without limitation,                                     by this Lease or by law '1 ainst    ~       L
                                                                                                                                             1.     S
                                                                                                                                                        g
                                                                the   rightto collect when due rental
 hereunder. Landlord shall not be                                                                                           or   other     sums    payable
                                   deemed                                 to have elected to
 Landlord gives Tenant written notice                                                                      terminate this Lease unless
                                      of such election                                             to
 maintenance or preservation ofthe                                                                      terminate.               Landlord's         acts of
                                                              Premises   or   efforts to relet the P remises        `




 this Lease.                                                                                                                     s lmall   not    terminate


                           (ii) Landlord
                               may elect by written notice to Tenant to
 time after the occurrence                                               terminate this Lease at
                               of an Event of                                                    any
                                                 Default, and in such event Landlord
 Landlord's option, declare this Lease                                                       may,  at
                                            and Tenant's
 terminated, re-enter the Premises, remove Tenant's         right   to possession ofthe
                                                                                           Premises
 account an d at Tenant's                             property therefrom and store it for Tenant's
                            expense (but Landlord shall not be
 eject all persons from the Premises and recover                  required to effect such removal),
 A ny such IC _                                  _
                                                   damages    from   Tenant as hereinafter
                                                                                           provided
               entry shall be permitted
                      _                      _                      ,,             _




                                                               by
                                                                                               _


                                           lenant                             without hindrance.
                                                                                           g




 be liable in
                          damages
                        for such re-entry or be
                                                     guilty  of
                                                                           Landlord shall not
                                                                trespass, forcible entry or unlawful
                                                                                                                                                   thereby
 detainer. If Landlord elects to so
                                       terminate this Lease and Tenant's
 this Lease and Tenant's                                                     right to possession or if
                              right to possession are terminated by
 termination shall cancel all Tenant's                                      operation of law, such
                                         options, if any, to extend or renew the term ofthis
                                                                                               Lease.
                (iii) Landlord may notify any subtenant ofthe Premises
 Event of Default by Tenant in                                             ofthe existence of an
                                 writing and thereafter all rent or other amounts due from
 subtenant of the Premises shall be
                                    paid to Landlord and Landlord shall apply such rent or any
 amounts in payment of the amounts                                                           other
                                        due from Tenant under this
 notice to any subtenant and the
                                                                    Lease.  The  delivery of such
                                  collection of such rent or other amounts
 terminate this Lease.                                                     by  Landlord  shall not



           13.3           Damages   on   Termination.                 On termination of this Lease
breach, Landlord may                                                   by reason of Tenant's
                                    recover      as
                                                              damages
                                              from Tenant, in addition to all
                                                                              other remedies
available, the worth at  the time of award of the
                                                  amount by which the
sums      payable by Tenant to Landlord which would have               unpaid rent and other
                                                             been   earned after the dat e o f
termination of this Lease for the
                                  balance ofthe term ofthe Lease
loss of rent and other sums for                                   exceed the amount of such
                                 such period that Tenant
all as                                                   proves could  be reasonably avoided
          provided in Section 1951.2 ofthe California Civil
                                                            Code.
award" for the
                period prior to the time of award shall be 10%
                                                                          "worth at the time                The                                             of
after the time of award shall be                                  per annum  and for the period
                                 the discount rate ofthe Federal
at the time ofthe award
                                                                 Reserve Bank of San Francisco
                         plus 1%. On termination of this Lease
Landlord may also                                              by reason of'1`enant's breach
                                recover as
                               damages from Tenant that portion of any
paid or payable by Landlord applicable to the                           leasing commissions
incurred in releasing the Premises             unexpired term of this Lease and all costs
                                    including advertising costs, the costs of refurbishment and
alterations ofthe Premises and the cost of
                                           any concessions which the Landlord
the Premises. If Landlord
                           releases the Premises
                                                                                 gives to release
                                                 following a termination by reason of Tenant's

rehsavlease
2-21-94
                                                                         16




                                                                Exhibit 1                                                        Page 26
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 17 of 26 Page ID #:27
                                                 _._

                                                                                                                   ~%




breach, the       charged by Landlord on such releasing shall be deemed to be the rental value
                     rent
                      `



 f
o' tlme P remises for the purpose of calculation of the
                                                        damages which Landlord m ay recover
from Tenant.


              13.4        Late
                    Charge. If Tenant fails to make any payment of rent, expenses or other
amounts  required  of   Tenant under this Lease within ten
                                                              (10) days of the date such amount is
due as set forth in this Lease, then, in addition to       other
                                                      any        amounts recoverable by Landlord
hereunder, Tenant s'1 ia.ll pay Landlord a late charge in an amount equal to $0.01.01$0.01 for each dollar
                                                                                             '


                                            .




past due.           Such late         charge               shall be due      notwithstanding         ,
                                                                                                          the fact that
                                                                                                               _         notice is given b y
                                                                                                                             .    no
                                                                                                                                                    '




Landlord      Tenant of such failure to pay.
                 to                              Landlord                                                and Tenant agree that it would be
extremely  difficult and impractical to fix the a.ctual
                                                        damages sustained by Landlord for sucl1
default and that the late charge set forth in this Section is a
                                                                   reasonable estimate of such
damages at this time. Landlord anticipates that such damage would include the administrative
costs and expenses, the cost of arranging for borrowed funds and
                      .                                            attorneys' fees The late
 I
ciarge provided in this Section shall be the sole damages which Landlord
                                                                           may recover from
Tenant for the delay by Tenant in
                                  making any payment within ten (10) days from the date such
payment is due (or on or before the date due, when and as provided            until                                              above)
                                                                 `
                                                                                                                                                 thirty (30)
days after the date such payment is due, but this Section shall not limit
          e




                                                                          Landlord's                                                                right   to
recover any other amount due            to this:
                              pursuant           Lease, Landlord's                                                          damages equivalent          to the
Amount ofthe rent            other payments if this Lease is terminated, Landlord's
                                  or
                                                                                    damages or costs
for T cnan t' s f.'u'l ure to pay for a period
                                                                      `
                                                                                             `
                                                       '




                                               beyond thirty (30) days from the date such payment
                                                                                                 '
                                                                                                                        '




is due, Landlord's cost and expense in connection with
                                                                any           and Landlord's      litigation
                                                                                                  to                      right
any other           remedy       such       as
                                                   terminating             this   Lease, recovering possession of the Premises                              or
injunctive          relief.


              13.5        Past Due      Obligations.   All amounts which Tenant is obligated to
                                                                                                    pay Landlord
pursuant to this Lease                 or    when due shall bear interest at the maximum interest rate
                                                                                                                                                 chargeable
by law,        not to exceed            seven               percent (7%) per annum, from the due date until paid, unless
otherwise           specifically provided                     herein.       If        late               is due with respect to such amount
                                                                                  a
                                                                                             charge
pursuant        to Section        13.4, such interest shall                       commence to accrue
                                                                                                                    thirty (30) days following              the
date such amount                      due.
                            The payment of such interest shall not
                                 is
                                                                                                                            excuse     or cure   any default
by   Tenant under this Lease.


              13.6        Non-Exclusive Remedies.
                                          The remedies of Landlord set forth in this Article 13
shall not be exclusive, but shall be cumulative and in addition to all rights and remedies now
or hereafter provided or allowed      law
                                   by      or equity, including, but not limited to, the right of
Landlord to seek and obtain an injunction and the         of Landlord to                     right
                                                                                   in addition                                    damages                    to
those   specified herein, except that                                the   provisions        of Section 13.4 shall limit Landlord's
                                                                                                                                                         right
to   damages as specified therein.

              14.         ADDITIONAL RIGI-ITS OIT LANDLORD.


              14.1        Entry by      Landlord.               Landlord and its agents and                    employees shall have                the   right

rehsawIease
2-21-94
                                                                                      17




                                                                          Exhibit 1                                                    Page 27
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 18 of 26 Page ID #:28



to enter the      Premises at all times, to examine the          same ,    to make such       maintenance and r epairs
                                                                                                                           `




of the         Premises and such
                                             maintenance, repairs,       alterations   x   decorations additions 'md
                                                                                                             '~

improvements to the                common area as
                                      Landlord requires and to show the Premises
                                                                                                     x                '-



                                                                                  at reas ona bl e
times to prospective tenants during the last six
                                                 (6) months ofthe term of this Lease Landlord
may erect, use and maintain pipes and conduits in and
                                                           through the Premises p rovided su ei l                 ~




pipes and conduits do not detract from the appearance of the Premises
                                                                            Landlord shall take
reasonable precautions to minimize the
                                          disruption to Tenant of any entry to the Premises
Landlord as provided in this Section.                                                          by

           l4.2         Building Planning. INTENTIONALLY DELETED

           14.3
              Transfer by Landlord. Landlord
                                               may transfer its interest in the Premises and this
Lease without the consent of
                              Tenant, at any time and from time to time The obli ations 0 f              '




Landlord pursuant to this Lease shall be                                                gc       .




      _
                    .                    binding upon Landlord and its successors only during
 I
tieir respective period of ownership except that Landlord and its successors
                                                                                 shall be relieved
of their       obligation      to   refund   security deposits   and other funds to Tenant which
                                                                                                     they have        L
received from Tenant or a predecessor Landlord
                                               only                   to the extent
to their respective transferces.
                                                                                    they transfer such amounts


           14.4Default by Landlord. Landlord shall not be
                                                            liable to Tenant if Landlord is unable
to fullill any of its obligations under this Lease if
                                                      Landlord is prevented, delayed or curtailed
from so doing by reason of
                                any cause beyond Landlord's reasonable control. Landlord shall
not be in default unless Landlord fails to
                                           perform                 obligations required of Landlord within a
reasonable time, but in no event later than
                                                          thirty (30) days after written notice by Tenant to
Landlord, specifying Landlord's failure to               perform such obligation; provided, however that if
the nature of Landlord's
                          obligation is such that more than thirty (30) days are required for
performance, then Landlord shall not be in default if Landlord commences
           .



   I thirty (30) day
suci
                                                                             performance within
                      period and thereafter diligently prosecutes its efforts to
                                                                                    satisfy such
obligation. Any notice to Landlord by Tenant of Landlord's default under this Lease
                                                                                       shall also
be concurrently provided
                          by registered or certified mail, to any holder ofa mortgage or similar
security instrument concerning the Premises, whose address shall have
                                                                              been furnished to
Tenant ("l/Iortgagee
                     Notice"). The Mortgagee's Notice shall offer such mortgagee a reasonable
opportunity to cure the default, including the time to obtain
                                                                  possession ofthe Premises by
power of sale or judicial foreclosure, if such action should be
                                                                   necessary to cure Landlord's
default.


           14.5         Subordination
                                This Lease is subject and subordinate to all
of trust which                                                               mortgages and deeds
                        affect the Premises or
                             now
                                                 any part of the Premises and to all renewals
modifications, consolidations, replacements and extensions thereof. This Lease                                                 I



                                                                                     may at the
option of Landlord, be subordinate to any
                                              mortgages deeds of trust or other lien which ma Y
                                                                     »

hereafter affect the Premises or
                                   any part thereof and Tenant will execute and deliver
                                                                                        upon the
demand of Landlord from time to time
                _        _
                                                any and all instruments desired by Landlord
su b or d.
                                                                                                3
         mating, in the manner requested by Landlord, this Lease to such
                                                                          mortgage, deed of trust

rehsawlease
2-2 1-94
                                                            18




                                                     Exhibit 1                                       Page 28
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 19 of 26 Page ID #:29
                                     »


                                                                           _-/'




or    other      lien, provided
                          such mortgage, deed of trust or
                                                                lien provides that in the event of the
termination of such lease   or foreclosure of such
to any interest of Landlord in
                                                    mortgage, deed of trust or lien, any successor
                                 the Premises will not disturb
                                                                   Tcnant's possession ofthe Premises
'f T enant attorns to such successor as
1'
                                          Landlord and otherwise performs its
this Lease. Tenant                                                                   obligations under
                      agrees that Tenant shall attorn to
                                                           any purchaser upon foreclosure or sale
pursuant to any lien. Landlord may from time to time
                                                                  grant or declare such restrictions or
covenants as may be
                       reasonably required by Landlord or adopt and record such
                                                                                           parcel maps
       .   _



su b division
              maps or condominium plans as may be                                                       )



to all or any                                            reasonably      required by Landlord   relating
               portion ofthe Premises and the provisions of such
 1
  .

                                                                          documents  shall  be senior  to
tus   Lease and Tenant shall
                                sign any of such documents upon receipt of Landlord
such documents do not                                                                          provided
                           unreasonably interfere w`tl 1 i tl ie use 0 f ticl  Premises by Tenant as
permitted by this Lease.

               14.6
               Lender's Rights. On
                                       receipt of written request from Landlord, Tenant shall enter
into   awritten agreement with Landlord and
                                                  any holder of any encumbrance on the Premises
in a term
           satisfactory to such holder which provides as follows: (i) Tenant shall attorn to
                                                                                                such
encumbrancer on foreclosure of its
                                          encumbrance, (ii) without the written approval of such
encumbrancer, Tenant shall not make any payments to Landlord more than
prior to the date such payment is due pursuant to this                              thirty (30) days
                                                             Lease, Tenant shall not subordinate its
interest in this Lease to any
                                subsequent encumbrance and Landlord may not terminate this
Lease or modify this Lease and
                                  (iii) any subordination, termination or modification in violation
of such agreement shall be invalid.


               14.7    Estoppel Certificate.   Tenant shall upon ten
                                                                        (10) days written notice from
Landlord execute,           acknowledge and    deliver to Landlord a statement in
that this Lease is unmodified and in full force                              writing (i) certifying
                                                 and effect or, if
such modifications and
                                                                   modified,  stating the nature of
                         certifying that this Lease as so modified is in full force and
                                                                                              effect,
acknowledging that there are not, to Tcnant's knowledge, any uncured defaults on the
the Landlord hereunder, or                                                                   part of
                            specifying such defects if any are claimed, (iii) setting forth the date
of commencement of rents and the date of
                                            expiration ofthe term of this Lease and setting forth
any options of Tenant to extend the term of this
                                                  Lease, the nature of such options and whether
any such options have been exercised by Tenant, and
                                                       (iv) stating the amount of security deposit
made by Tenant to Landlord and amount and
                                                period covered by any prepayments of rents or
other charges by Tenant.
                            Any such statement may be relied upon by any then
prospective lessor, purchaser or encumbrancer of all or                                 existing or
                                                             any portion ofthe real property of
which the Premises are a part.


               14.8 Financial lnformation.
                                               lN'l`ENTlONALLY DELETED

               15.    l/TISCELLANEOUS.

               15.1   Brokers. Tenant represents and warrants to
                                                                   Landlord that it has not had
with any broker          or lender other than as listed
                                                                                                dealings
                                                        in Section 1.14 hereof in
                                                                                   locating the Premises

rchsawlease
2-21-94
                                                       19




                                                Exhibit 1                            Page 29
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 20 of 26 Page ID #:30


and that it knows of  no other
                               person who is or might be entitled to a commission
                                                                                       finder's fee
or  other like payment in connection herewith
                                                 and does hereby
Landlord harmless from and                                            indemnify and a g ree to h O ld
                               against any and all claims, liabilities and expenses that Landlord
may incur should such representation and
                                           warranty be incorrect. Landlord agrees to indemnif
and hold Tenant harmless from                                                                       Y
                                 any claims or liability to any broker or other
of or relating to any                                                           person   arising out
                      agreement by Landlord to pay a brokerage
l`k                                                                    commission, iinder's   fee or
 1 e
     payment to such broker or such person
                     '



                                        '                                     `
                                                                                                    '




                                              relating to the leasing ofthe Premises; provided,
however, that Landlord shall 1101 be obligated to Tenant for
                                                                    any claims or liability to                                              'my
broker     or   other person with whom Tenant has
                                                                          dealing concerning the Premises whose identity
Tenant has failed to disclose to Landlord                           as   required by this Section 15.1.

           15.2           1-lolding   Over;         If   Tenant, with         or    without Landlord's                consent    remains in
possession ofthe Premises      any part thereof after the expiration ofthe term hereof
                                              or
                                                                                         such
occupancy shall be a tenancy from month to month
                                                       upon all the provisions of this Lease
except that (a) the "Annual Rental" during such
payable  in advance at two hundred
                                                tenancy shall be and mean to a                                              monthly       rental
                                   percent                          (200%)         of   one   twelfth ofthe Annual Rental for the
last Lease Year ofthe term, and     all              (b)         options .   and   rights     of first refusal if
                                                                                                                  any , g ranted tmd er
                                                                                                                  ,
                                                                                                                        -




the    term     of this         Lease       shall       be   terminated       and       be    of   no    further      effect    durin S    such
month-to-month tenancy.

           15.3          Performance.
                           All payments to be made under this Lease
                                                                       shall be made without
prior legal notice  demand unless otherwise provided
                              or
                                                      herein, in legal currency ofthe United
States of America. Time is
                            hereby made of the essence of each and every one and all ofthe
terms, covenants and conditions to be kept, observed or performed under this
                                                                               Lease.

           15.4
              Notices. Any notices required or
                                                permitted to be given under this Lease shall be
in   writingand may be delivered
                                  personally or by eertilied mail to the Landlord at the address
set forth in Section 1.1 and to Tenant at the
                                              address set forth in Section 1.2 andto such other
parties    at   such addresses
                          as Landlord
                                        requests in writing. Any notice given by mail shall be
deemed received two (2) business
                                    days following the date such notice and the required copies
are mailed as
              provided in this Section. Either party may change its address to another location
within the United States for
                             purposes of this Section by giving the other
ofthe new address in the manner set forth above.
                                                                          party written notice
                                                    Any notice required by this Lease shall bc
deemed to constitute the notice
                                  required by Section 1161 ofthe California Code of Civil
Procedure provided such notice otherwise
                                           complies with the requirements of such Section and
Section 1162 ofthe California Code of Civil Procedure.


           15.5
             Merger. There shall be no merger of this Lease or ofthe leasehold estate
created with the fee estate in the Premises or                                                                                           hereby
                                               any part thereof   reason ofthe fact                     by                              that the
same   person,           firm, corporation         or    other   legal entity      may    acquire       or   hold, directly
this Lease    the leasehold estate and the fee estate in the
                or
                                                                                                                                or
                                                                                                                                     indirectly,
                                                             Premises or any interest in such fee
estate without the
                    prior written consent of the holders of any mortgages or similar
instruments covering the leased Premises.                                                security


rehsavleasc
2-21 ~94
                                                                         20




                                                              Exhibit 1                                                 Page 30
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 21 of 26 Page ID #:31


              15.6    Termination.              On termination of the
                                                  Lease, Tenant shall execute and deliver to
Landlord        immediately
                      upon Landlord's request a quitclaim deed in recordable form
to Landlord any interest of Tenant in the                                         transferring
                                          Premises.

        15.7 Applicable Laws. This Lease shall be
                                                    governed by and construed in accordance
with the laws ofthe State of California a lieable
                                         pp       to l eases ma d e and to be
State.                                                                        performed in that

              15.8    Professio|iaLI;e<;g.            If Tenant      or Landlord
                                                                                   brings any action for any                    damages or
other relicl`        against        the other        for
                                                or         a   declaration or determination of      matter
L ease,
          `




          ine 1
                      `               `
                                                                                                              any            relating to this
   _
                  uding
                      by Landlord for the recovery of rent or other payments from Tenant or
                           v
                                a   suit    '
                                                                                -




for possession ofthe
                     Premises, the losing party shall pay to the prevailing
and reasonable attorneys'                                                    party costs of suit
                           fees in such suit, and such
                                                            obligation  shall  be incurred on
commencement                   of any action whether                        l
                                                                 or no t suci       action
                                                                                          `      `
                                                                                                                         '


                                                                                                 is   prosecuted    to   Judgment    or    final
determination.

              15.9    Modification.             This Lease and any other written
                                                                                 agreements dated                            as   of the date
of this Lease contain all ofthe terms and conditions
                                                        agreed upon by the Landlord and Tenant
with respect to the Premises.       All prior negotiations,
                                                             correspondence and agreements are
superse d e d by this Lease and any other contemporaneous documents. No
                                                                               ofliecr or employee
of any party has
                     any authority to make any representation or promise not contained in
                                                                                               this
Lease and other contemporaneous
                                      documents, and each ofthe parties hereto agrees that it has
not executed this Lease in reliance
                                        upon any representation or promise not set forth in this
Lease or such contemporaneous documents. This Lease
                                                                may not be modified or changed
except by written instrument signed by Landlord and Tenant.
                                                                   Notwithstanding the foregoing,
if, in connection with obtaining construction, interim or
                                                            permanent financing for the Premises
the lender shall request reasonable modifications in this                                                                                        )

                                                            Lease as a condition to such linancin
                                                                                      _
                                                                                                         .


Tenant shall not
                                                                                                                                      .
                                                                                                                                            g,
                               unreasonably withhold, delay                or   defer its       consent      therefor, provided     that such
modifications do not increase the obligations of Tenant hereunder
the leasehold interest hereby created or 'l`enant's
                                                                                                         or
                                                                                                              materially adversely        affect
                                                                                rights hereunder.
              15.10       Relationship
                            of Parties. Neither the method of
                                                               computation of rent nor any other
provisions contained in this Lease nor any acts of the
                                                        parties shall be deemed or construed by
the parties or by any third
                              person to create the relationship of principal and
                                                                                    agent or of
partnership or ofjoint venture or of any association between Landlord and Tenant, other than
the relationship of landlord and tenant.


              15.11        Waiver.         The                          of rent
                                                     acceptance                     or        other payments        by Landlord,          or   the
endorsement           or       statement   on    any check        or   any letter   accompanying              any check for rent     or    other
payment shall             not be      deemed     an   accord      or   satisfaction       or a   waiver of any      obligation     of Tenant
regardless of whether Landlord has knowledge of any breach of such
                                                                          obligation. Failure to
insist on compliance with
                           any ofthe terms, covenants or conditions hereof shall not be deemed
a waiver of such
                  terms, covenants or conditions, nor shall any waiver or relinquishment of
                                                                                                                                               any


rchsawlcase
2-21-94
                                                                          2l




                                                                Exhibit 1                                                Page 31
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 22 of 26 Page ID #:32
                                                                                                        -..-




right or power hereunder, at any one time or                                               more   times, be deemed                   a   waiver   0r
relinquishment of such rights and powers at any                                     other time          or     times     or       under any other
eireumstance(s).

          15.12      Partial      If any term or provision of this Lease or the
                                      lnvalidity.                                  application
thereof to any person or circumstances shall to
                                                 any extent be invalid or unenforceable the                                                   !

remainder of this Lease or the application of such term or
                                                                    provision to P ersons or
circumstances other than those as to which it is held invalid or unenforceable shall
                                                                                        not be
affected thereby, and each term and provision of this Lease shall be valid and enforced
                                                                                         to                                                       the
fullest extent       permitted by            Law.


           15.13          lnterpretations.          Any uncertainty
                      '          '
                                                                                  or
                                                                                           ambiguity existing            herein shall not be
it
 n erpre td
          e
            against either party because such pai ty prepared any portion of this Lease, but shall
                            -
                                                                            -
                                                                                                               '
                                                                                                                              '




be interpreted according to the application of rules of
                                                          interpretation of contracts generally.

           15.14     Suceessors and              Assigns.      This Lease shall be                binding      upon and shall inure to the
benefit of thc
                                                                                       °          `




                     parties         hereto and their
                                                                                                                         `


                                                         res p c c t'ive
                                                                                permitted heirs, representatives,                   successors    and
assigns.

           15.15 Tenant              as    Partnership. INTENTIONALLY DELETED

           15.16 Tenant              as    Corporation. INTENTIONALLY DELETED

           15.17 Exhibits.                 All   erdmibits, riders        and      schedules,         if any, attached hereto shall be
deemed      a   part of this Lease.

           15.18          Amendments;              No   Representations.
                                                         No prior agreement or understanding
pertaining      to any such matter shall be effective.
                                                    This Lease may be modified in writing only,
signed by the parties in interest at the time of the modification. Tenant hereby acknowledges
that neither Landlord nor any Landlord employees or
                                                           agents has made any oral or written
warranties or representations to Tenant relative to the this Lease or the Premises and Tenant
acknowledges              that Tenant        assumes     all   responsibility regarding                 the                        of the Premises
                                                                                                                   suitability
for the conduct of Tenant's                      business.


           16. ADA.             Landlord and Tenant                  agree to allocate and be responsible for duties
                                                                hereby
and liabilities under the Americans                          With Disabilities Act, as amended from time to time
("ADA") with respect to the Premises                           as   set   forth in this Section.               All    quoted       terms shall have
the   meaning        set forth in the ADA.               Tenant shall             immediately notify                Landlord at such time           as
Tenant is       or   becomes         "public aceomodator" with respect to the Premises ("Notiec"). Upon
                                       a

receipt of Notice,              Landlord shall comply with the Subchapter lll of the ADA with
                                                                                               respect to
providing access to the exterior portions of thc Premises to the extent such compliance is
"readily achievable", and except for Major Accommodations (defined below). Tenant shall
comply with the all other obligations and aspects ofthe ADA, including without limitation: (1)

rchsawlease
2-21-94                                                                    22




                                                             Exhibit 1                                                        Page 32
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 23 of 26 Page ID #:33


the interior   portions of the Premises, (ii) the exterior portions of the Premises as a re su lt 0 f
changes    from Tenant's initial use ofthe
                                             Premises, (iii) all provisions ofthe ADA not relating
to the facilities of
                     public accommodation includin g w`tl
                                                                                        `   `

                                                     .
                                                          1  iou t l`imitation, ADA
II, and (iv) any improvements or alterations
                                                              ,
                                                                                    Subehapters l and
                                                    costing in the aggregate in excess of $5,000
("Major Acconunodation"). Landlord and Tenant each indemnifies, defends
                                                                                    protects and holds
harmless the other party and its owners,
                                              agents, employees and affiliates from any cost l oss                       ,
or liability
              arising out of a breach ofthe indemnitor's obligations in this Section.

               17.     l-lazardous Materials Provisions.                Tenant shall neither    cause   nor   permit the     use,
generation, storage, transportation,
       `
                                                     handling
                                              disposal off-Iazardous Materials in or about the
                                                                   or
P rcmises by Tenant or
           '
                                                         '

                        any of Tenant s employees agents contractors sublcssees assi nces
                                  °         '




                                                                           7       3
                                                                                       S          )              I              »

licensees, eoneessionaires and invitees ("Agents") at any time during the Term' and Tenant
shall comply, and shall cause
                               Agents to comply, with all laws rules and regulations rel t'
to   such
                                                                                        ,
                                                                                         aing
           activities.   This covenant shall survive termination of this
                                                                            Lease.    "Hazardous
Materials" means asbestos, any petroleum fuel and
                            `
                                                      any hazardous or toxic substance, material
or was t e w l'
              iicil is or becomes regulated
                                             by any local governmental authority, thc State of
California Or the United States Government,
                                                 including, but not limited to any material or
substance defined as a "hazardous substance," "hazardous material"
                                                                       or "toxic
                                                                                 pollutant" under
the California Health and              Code and/or under the
                                            Safety                                     Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §960l, ct seq., but
                                                                            specifically excluding
general office supplies typically used in an office area in the ordinary course of
as copier toner,
                                                                                    business, such
                 liquid paper, glue, ink, and cleaning solvents, for use in the manner for which
they   were          designed, in      such amounts          as   may be normal for the office business              operations
conducted            by Tenant.

               18.    Security   and Indemnification.


               18.1     Tenant
                      acknowledges and agrees that in addition to the normal risks of criminal
activity        and torts
                    against persons and property in the area of the Premises the nature and
activities of Tenant may subject it to heightened risk of criminal
                                                                   activity and torts intentionally
or unintentionally directed
                             against the Premises, Tenant or its employees, contractors, agents,
guests, invitees and others.                 Landlord and 'l`enant expressly intend and
                                                                            hereby agree that all
such risks    hereby  are             allocated to Tenant. Landlord shall have no
                                                                       obligation whatsoever to
provide any security to the Premises, Tenant's property or such persons, and Landlord
disclaims any and all representations and
                                                                                          hereby
                                           warranties, express or implied, as to the security of
the Premises or the safeness ofthe
                                    surrounding area, including without limitation security and
alarm systems, locks, windows and doors and other
                                                     potential entry points. Landlord expressly
disclaims any implied warranty of the use or fitness of the Premises
                                                                        intended by Tcnzmt.

               18.2 Tenant
                     indemnifics, protects, defends and holds harmless Landlord and its officers,
directors, agents, employees and shareholders from any and all loss, damage,
                                                                                     liability cost or
claim of Tenant or any third                 from
                              party arising        or in  connection   with (i) the nature of Tenant
or its
       occupancy or business or political activities; (ii) the intentional, willful or
                                                                                       negligent acts

reh\saw\lease
2-21-94
                                                                    23




                                                             Exhibit 1                                   Page 33
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 24 of 26 Page ID #:34



   of third parties acting against Tenant or in connection with demonstrations, ware or riots or other
   political purposes; or (iii) the risks described in Subsection 18.1.
   in this Lease
                                                                         Notwithstanding any provision
                    providing that Landlord shall pay for certain costs, such indemnification shall
   include without limitation: (a) the cost of
                                                   any increase in premiums for insurance obtained by
   Landlord pursuant to Section 9.1;          the
                                          (b)     cost of repairs and maintenance to the
                                                                                         Premises; and
   (c) the cost, in excess of insurance proceeds, of
                                                       repairing or
                                                                    replacing any damage or destruction
   to the   Premises.

            IN WITNESS    WI-IEREOF,   the   parties hereto hereby   execute   this Lease   as   of the   day   and
   year first above written.


   LANDLORD:                                      Sawtelle Courtyard Partners, L.P.,        a    Delaware
                                                  limited partnership


                                                  By:     Sawtelle Properties,        Inc.,      a   California
                                                  corporation, general partner




                                                          By:                                         '


                                                                                                                ___




                                                                    Vahe M.    Melkonian, President
                                                                i




                                                  Date:                         /

   TENANT:                                        THE ROYAL CONSULATE OF SAUDI ARABIA




                                                          By:
                                                                    Amb           assan T. Nazer, Consul

                                                                      neral of Saudi Arabia Los
                                                                                                 Angeles
                                                                                                 ~




                                                 Date:    In/M Q3 ~/7751




                                                   24




                                         Exhibit 1                                     Page 34
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 25 of 26 Page ID #:35



                                                   Exhibit A

                                      FLOOR PLAN OF PREMISES



   Refer to approved   plans dated   18   February, 1994, prepared by   J.D.O. and   Associates, Woodland
   Hills, Califomia.




                                                     25




                                            Exhibit 1                                  Page 35
Case 2:20-cv-09316-SB-MRW Document 1-1 Filed 10/09/20 Page 26 of 26 Page ID #:36
                                        __


                                                                                         -11




                                                             Exhibit B

                                              RULES AND REGULATIONS

            Landlord     reserves   the      right   at any time to
                                                        amend, add to or delete any of these Rules
and    Regulations.       Any conflict between these Rules and Regulations and the Lease shall be
construed in favor of the Lease.


l.          The    common areas         and roof           not   for the
                                                     are                   use ofthe general public and Landlord shall
in   all           retain the
           eases
                                right   to control and
                                                             prevent    access   thereto by all persons whose
.




      I
     lie
            .

                                                                                                              presence
in      Judgment of Landlord may      prejudicial    be                    to the safety,
                                                                                          character,
interests ofthe Premises, provided
                                                                           reputation                           or best
                                  that nothing herein contained shall be
                                                                         construed to prevent
   l access to persons with whom Tenant
suci
                                           normally deals in the ordinary course of 'l`enant's
business unless such persons are          in
                                 engaged     illegal activities. No Tenant and no employees
or   invitees of any Tenant shall go
                                     upon the roof of the Premises without the permission from
Landlord.


2.          Tenant shall
                   not alter any lock or install
                                                 any new or additional locks or any bolts                           on any
door ofthe Premises without permission of
                                             La:ndlord, unless such locks are                        part-of   an   overall
security management             program       previously approved by Landlord.

3.          The toilet
                   rooms urinals, wash bowls and other
                                                            apparatus shall not be used for any
purpose   other than that for which they were
                                                 constructed, no foreign substance of any kind
whatsoever shall be thrown therein, and the
                                                 expense of any breakage, stoppage or damage
resulting from the violation ofthis rule shall be borne b tl ie T enant w l or whose
                                                                                 y             io,             employees
or   invitees,     caused it.


4.          Landlord shall have the            right to prescribe the weight, size and position of safes and
other      heavy equipment brought             into the Premises and also the times and manner
                                                                                                 moving the
same       in
and out ofthe Premises. Safes or other
                                        heavy objects shall, if considered necessary by Tenant,
stand on wood strips of such thickness as is
                                                 necessary to properly distribute the weight.
Landlord will not be responsible for loss of or
                                                damage to any such safe or property from any
cause and all          done
              damage         to the Premises by moving or
                                                            maintaining any such safe or other
property shall be repaired at the expense of Tenant.

5.      Except with the written consent of Landlord, no person or persons other than those
approved by Landlord shall be permitted to enter the Premises for the
                                                                         purpose of cleaning the
same.    Tenant shall not cause any                 labor
                                       unnecessary        by reason of Tenant's carelessness or
indifference in the preservation of good order and cleanliness.
                                                                    Landlord shall in no way be
responsible to Tenant for any loss of property on the Premises, however
                                                                            occurring, or for any
damage done to the effects of Tenant by the janitor or any other employee or any other person.
Janitor service shall include ordinary
                                        dusting and cleaning by thejanitor assigned to such work

rehsawleasc
2-21-94
                                                                   26




                                                       Exhibit 1                                     Page 36
